Melvin Mayfield, Judge, dissenting. I cannot agree with the result reached by the majority opinion in this case. I would reverse this case and allow the California judgment to be registered in Arkansas under the rationale of Meachum v. Worthen Bank & Trust Co., 13 Ark. App. 229, 682 S.W.2d 763 (1985). In that case the trial court had found Meachum liable as guarantor of a lease agreement between Telecompo of Arkansas and appellee Worthen Bank & Trust Company. Appellant Meachum was a Dallas, Texas, attorney, and an officer, director, and general counsel of Composition Management Company (CMC), a computerized typesetting Texas corporation with its principal place of business in Dallas, and a network of outlying stations which fed data to CMC. CMC supplied part of the financing to set up a company, Telecompo of Arkansas, in Conway, Arkansas. CMC then purchased two computers and related equipment and sold them to Worthen Bank, whose leasing agent, First Arkansas Leasing Corporation (FALCO), leased them to Telecompo. Before purchasing and leasing the equipment, Worthen Bank required several guarantors, including the individual guaranty of Meachum. Meachum sent his financial statement to Worthen and signed the lease guaranty in Dallas as an individual and as an officer for CMC. Telecompo defaulted on the lease agreement, appellee repossessed the equipment, sold it and instituted in an Arkansas Circuit Court an action on the lease agreement against each of the individual guarantors. The trial court found jurisdiction over Meachum based on our long-arm statute, then Ark. Stat. Ann. § 27-2502 (Repl. 1979), now Ark. Code Ann. § 16-4-101 (1987), which provides that a trial court may exercise personal jurisdiction over a person as to a cause of action “arising from the person’s . . . transacting any business in this State. . . .” Meachum argued on appeal that he had not transacted any business in this State. This court held that the lease agreement which Meachum had guaranteed clearly had a substantial connection with Arkansas based on the five factors outlined by the Eighth Circuit Court of Appeals in Aftanese v. Economy Baler Co., 343 F.2d 187 (8th Cir. 1965). Those factors are (1) the nature and quality of the contacts with the forum state; (2) the quantity of contacts with the forum state; (3) the relation of the cause of action to the contacts; (4) the interest of the forum state in providing a forum for its residents; and (5) the convenience to the parties. In holding Meachum liable on the guaranty we held that his contacts may have been few but they were substantial in nature and quality. In the instant case, in my opinion, the appellees’ contacts with the State of California were as substantial in nature and quality, even though they were transacted through appellant’s Little Rock agent, as were those of the appellant in Meachum. Stripped to the essentials, the situation that gave Arkansas personal jurisdiction over Meachum in Texas was that he had agreed to pay a debt due to a creditor in Arkansas. Based on that precedent, I see no reason why California should not have personal jurisdiction over the appellees in Arkansas who have agreed to pay a debt due to a creditor in California. Therefore, I think the trial court should have allowed registration of the foreign judgment in the instant case. It seems to me that the law should be consistent when based on facts not substantially different.